Case 20-06031-bem         Doc 112    Filed 08/04/21 Entered 08/04/21 07:34:19           Desc Main
                                    Document     Page 1 of 17




   IT IS ORDERED as set forth below:



       Date: August 3, 2021
                                                           _________________________________

                                                                     Barbara Ellis-Monro
                                                                U.S. Bankruptcy Court Judge

  ________________________________________________________________



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

  IN RE:

  SHIRLEY LETT,                                                CASE NO. 10-61451-BEM

            Debtor.
                                                               CHAPTER 7

  SHIRLEY WHITE-LETT,

            Plaintiff,
                                                               ADVERSARY PROCEEDING NO.
  v.                                                           20-6031-BEM

  BANK OF NEW YORK MELLON
  CORPORATION, et al.,

            Defendants.

                                            ORDER

 I. Background

                 This matter is before the Court on Plaintiff’s Rule 37(c)(1) Motion for Mandatory

 Exclusion, Rule 37(d) Motion for Sanctions, and Rule 12(f) Motion to Strike (the “Motion”). [Doc.
Case 20-06031-bem                Doc 112      Filed 08/04/21 Entered 08/04/21 07:34:19                          Desc Main
                                             Document     Page 2 of 17



 103]. In her Motion, Plaintiff alleges that Defendant Select Portfolio Servicing, Inc.1 (“SPS”) failed

 to make initial disclosures and failed to produce documents or identify witnesses in response to

 interrogatories and requests for production, then filed a motion for summary judgment and in

 support attached hundreds of pages of documents that it had not produced to Plaintiff and

 authenticated those documents through a witness it did not disclose. Plaintiff contends that SPS’s

 evidence is not admissible, but even it if is, it should be excluded under Federal Rules of Civil

 Procedure 37(c)(1) and (d), and 12(f).

                      The parties submitted a Rule 26(f) Report on July 9, 2020 that provided, among

 other things, that the parties agreed to exchange initial disclosures pursuant to Federal Rule of

 Civil Procedure 26, and that discovery would be completed by December 18, 2020. [Doc. 29 ¶ 1,

 2]. The Report was signed by Plaintiff and by counsel for SPS. The Court entered an order

 approving the deadlines in the Report on July 13, 2020. [Doc. 30].

                      Plaintiff filed a certificate of service of her First Request for Production of

 Documents, First Interrogatories, and First Request for Admissions to SPS on November 17, 2020.

 [Doc. 55]. SPS served its responses on December 17, 2020, one day prior to the close of discovery.

 [Doc. 65]. Interrogatory 1 and the Answer were as follows:

                      1. If you contend that Plaintiff is not allowed to recover for a
                      violation of the bankruptcy discharge injunction as alleged in the
                      Complaint, then state, in as much detail as possible, (a) each defense
                      upon which you rely as a ground for denial of recovery and the
                      specific facts that support the defense, (b) each and every document
                      or other evidence upon which you may rely that tends to establish
                      any such specific defense(s) and (c) identify any person, their
                      position of employment and current home address and telephone
                      number whom you contend has knowledge concerning any fact(s)
                      upon which you will or may rely.




 1
     SPS states that Plaintiff incorrectly identified it in the complaint as Select Portfolio Servicing, LLC. [Doc. 99 n.1].

                                                               2
Case 20-06031-bem        Doc 112     Filed 08/04/21 Entered 08/04/21 07:34:19                Desc Main
                                    Document     Page 3 of 17



                ANSWER:
                         SPS refers Plaintiff to its Answer and Affirmative Defenses
                filed in this matter to identify each defense it intends to rely on as a
                ground for denial of Plaintiff's recovery in this case. Based on SPS's
                affirmative defenses, Plaintiff is not entitled to recover from SPS for
                violation of a bankruptcy discharge injunction because there are no
                facts or documents showing that SPS intentionally or willfully
                violated any such injunction as it relates to Plaintiff. Pursuant to
                Federal Rule of Civil Procedure 33(d), SPS will produce its internal
                business records and documents, including Plaintiff's loan servicing
                statements with SPS, Plaintiff's disputes to SPS, SPS's responses to
                those disputes from Plaintiff, and Plaintiff's contact history with
                SPS, which show that SPS did not have actual knowledge of
                Plaintiff's bankruptcy proceeding or a discharge injunction.
                Answering further, SPS states that a corporate representative of
                SPS is knowledgeable about these facts, who can be contact [sic]
                through undersigned counsel.

 [Doc. 103 at 24-25 (emphasis added)]. Interrogatory 2 also requested the name of each individual

 SPS would or might call at trial. SPS responded as follows:

                SPS objects to this Interrogatory as premature as discovery is
                ongoing and SPS has not yet determined its list of individuals or
                witnesses it “will or may call at the trial of this case.” Subject to this
                objection, SPS states that it intends to call a corporate representative
                of SPS to testify at the final hearing or trial in this case. SPS
                additionally states that it reserves the right to designate its trial
                witnesses, including any expert witnesses, in accordance with the
                applicable Federal Rules of Civil Procedure, Local Rules, and any
                related Orders of the Court. SPS will supplement its response to this
                Interrogatory as appropriate and consistent with the same rules and
                Orders of the Court.

 [Id. at 25]. Plaintiff’s Request for Production 5 asked SPS to “produce a copy of any and all

 documents upon which you will rely to support any defense or denial of recovery.” [Id. at 32]. SPS

 responded that it had “not completed its investigation and that discovery in this case is ongoing,

 and therefore SPS has not determined all documents it intends to rely on at trial in this matter.”

 [Id.].




                                                    3
Case 20-06031-bem         Doc 112    Filed 08/04/21 Entered 08/04/21 07:34:19             Desc Main
                                    Document     Page 4 of 17



                Plaintiff alleges that she sent counsel for SPS an email to remind him of his

 disclosure and discovery responsibilities. Counsel for SPS responded by email on December 28,

 2020 (ten days after the close of discovery), stating:

                Hi Ms. Lett - apologies for the brief delay in getting back to you as
                I was out of town for the Holidays. I am currently in the process of
                gathering and preparing a document production to you in response
                to your request to produce documents. The documents will be
                produced electronically as those [sic] are how the records are stored
                with SPS, which I can provide to you over a secure ShareFile link. I
                anticipate the production link will be sent to you by the end of the
                week. I will keep you updated.

 [Id. at 58]. The content of Plaintiff’s email is not in the record, although it appears she sent her

 email on December 24, 2020. [Id.]. SPS does not dispute that it did not produce any documents to

 Plaintiff and did not identify its witness by name prior to filing a motion for summary judgment.

                Plaintiff filed a motion for summary judgment against SPS and the other defendants

 in this proceeding on January 11, 2021. [Doc. 72]. In her motion for summary judgment, Plaintiff

 asserted that any evidence from SPS regarding its lack of knowledge of her bankruptcy or

 discharge must be excluded under Rule 37(c)(1) because such evidence had not been produced.

 [Doc. 72 at 23]. On January 13, 2021, SPS, together with the other defendants, filed a motion to

 modify the case schedule to extend the time to file summary judgment motions. [Doc. 74]. Plaintiff

 filed a response opposing the extension, and again pointed out SPS’s failure to produce documents.

 [Doc. 76 at 5 & Ex. B]. The Court granted an extension to file summary judgment motions through

 March 12, 2021. [Doc. 96].

                SPS filed its motion for summary judgment on March 12, 2021. [Doc. 99]. In

 support of the motion, SPS filed the following exhibits: Exhibit A: Security Deed between Plaintiff

 and Aegis Wholesale Corporation dated May 17, 2005; Exhibit B: Adjustable Rate Note between

 Plaintiff and Aegis Wholesale Corporation dated May 17, 2005; Exhibit C: (1) Letter from SPS to

                                                   4
Case 20-06031-bem        Doc 112    Filed 08/04/21 Entered 08/04/21 07:34:19              Desc Main
                                   Document     Page 5 of 17



 Plaintiff dated November 19, 2013, indicating that servicing of Plaintiff’s mortgage had been

 transferred to SPS; and (2) Letter from SPS to Plaintiff dated November 14, 2016, indicating that

 servicing of Plaintiff’s mortgage had been transferred to Shellpoint; Exhibit D: A document titled

 Contact History, covering the time period of November 21, 2013 through December 2, 2013;

 Exhibit E: correspondence between Plaintiff and SPS. SPS also filed a Declaration in Support of

 Its Motion for Summary Judgment and in Opposition to Plaintiff’s Motion for Summary Judgment,

 which was made by Diane Weinberger, a Document Control Officer for SPS (the “Weinberger

 Declaration”). [Doc. 99-1].

 II. Analysis

                 A. Sanctions under Rule 37

                 Plaintiff has requested sanctions under Rules 37(c)(1) and (d) on the ground that

 SPS failed to make disclosures required by Rules 26(a) and (e) and failed to respond to

 interrogatories. Plaintiff seeks exclusion of SPS’s exhibits and witness under Rule 37(c)(1) and

 she seeks to strike SPS’s defenses under Rule 37(d). SPS contends that any failure on its part was

 substantially justified or harmless. Additionally, SPS contends that under local bankruptcy rules

 Plaintiff was required to file a motion to compel discovery prior to seeking sanctions, which she

 failed to do.

                        1. Rule 37(c)(1)

                 Rule 26(a)(1) requires parties to make certain disclosures without a discovery

 request, including “the name and, if known, the address and telephone number of each individual

 likely to have discoverable information” and “a copy—or a description by category and location—

 of all documents, electronically stored information, and tangible things” that the disclosing party

 has in its possession and may use to support its claims or defenses. Fed. R. Civ. P. 26(a)(1)(A)(i),



                                                  5
Case 20-06031-bem             Doc 112       Filed 08/04/21 Entered 08/04/21 07:34:19                         Desc Main
                                           Document     Page 6 of 17



 (ii). Rule 26(e) requires supplementation of the initial disclosures and responses to discovery

 requests if the disclosures are incomplete or incorrect. Rule 37(c)(1) provides sanctions for failure

 to make such disclosures as follows:

                   If a party fails to provide information or identify a witness as
                   required by Rule 26(a) or (e), the party is not allowed to use that
                   information or witness to supply evidence on a motion, at a hearing,
                   or at a trial, unless the failure was substantially justified or is
                   harmless. In addition to or instead of this sanction, the court, on
                   motion and after giving an opportunity to be heard:
                           (A) may order payment of the reasonable expenses,
                   including attorney’s fees, caused by the failure;
                           (B) may inform the jury of the party’s failure; and
                           (C) may impose other appropriate sanctions, including any
                   of the orders listed in Rule 37(b)(2)(A)(i)-(vi).

 Fed. R. Civ. P. 37(c)(1).

                   It is undisputed that SPS did not provide initial disclosures. Additionally, the docket

 in this proceeding does not show a certificate of service for initial disclosures under Rule 26 by

 SPS.2 See BLR 7026-3(a). Plaintiff argues that SPS’s documents and the Weinstein Declaration

 must be excluded because neither the documents nor Ms. Weinstein were disclosed. As the

 nondisclosing party, SPS has the burden of proving its failure to disclose was substantially justified

 or harmless. Mitchell v. Ford Motor Co., 318 F. App'x 821, 824 (11th Cir. 2009).

                   “[A]n individual's discovery conduct should be found ‘substantially justified’ under

 Rule 37 if it is a response to a genuine dispute, or if reasonable people could differ as to the

 appropriateness of the contested action.” In re Delta/AirTran Baggage Fee Antitrust Litig., 846 F.

 Supp.2d 1335, 1358 (N.D. Ga. 2012) (citations and quotation marks omitted). “The proponent's

 position must have a reasonable basis in law and fact.” Insect Sci. Res., LLC v. Timberline



 2
  Likewise, there is no certificate of service on the docket for Rule 26 disclosures by Plaintiff. By contrast, Defendants
 Newrez, LLC and Bank of New York Mellon Corporation filed a certificate of service of initial disclosures on October
 28, 2020 [Doc. 46] and certificate of service of first supplemental disclosures on November 9, 2020 [Doc. 49].

                                                            6
Case 20-06031-bem         Doc 112    Filed 08/04/21 Entered 08/04/21 07:34:19               Desc Main
                                    Document     Page 7 of 17



 Fisheries Corp., No. 1:07-CV-2662-JEC-AJB, 2008 WL 11333460, at *12 (N.D. Ga. Nov. 30,

 2008), report and recommendation adopted, No. 1:07-CV-2662-JEC, 2009 WL 10672372 (N.D.

 Ga. Feb. 10, 2009). “A discovery mistake is harmless if it is honest, and is coupled with the other

 party having sufficient knowledge that the material has not been produced.” Delta/AirTran, 846

 F. Supp.2d at 1358 (citation and quotation marks omitted). Factors considered by courts to

 determine whether the discovery conduct is harmless include: “(1) the prejudice or surprise to the

 opposing party; (2) the ability to cure the prejudice; (3) the importance of the testimony; and (4)

 the reason for the failure to disclose (bad faith or willfulness).” Insect Sci. Res., 2008 WL

 11333460, at *12; see also Cooley v. Great So. Wood Preserving, 138 F. App’x 149, 161 (11th

 Cir. 2005) (“In reviewing for abuse of discretion a court’s exclusion of a non-disclosed witness,

 we consider (1) the importance of the testimony, (2) the reasons for the … failure to disclose the

 witness earlier, and (3) the prejudice to the opposing party if the witness had been allowed to

 testify.”) (internal quotation marks and citation omitted).

                Even if the nondisclosing party fails to establish that its nondisclosure was

 substantially justified or harmless, Rule 37(c) provides that “in addition to or instead of” exclusion

 of evidence, the Court may “impose other appropriate sanctions[.]” Fed. R. Civ. P. 37(c)(1)(C)

 (emphasis added). “[A]lthough exclusion may be ‘self-executing’ and ‘automatic’ as in the

 sanction may be awarded without a motion, exclusion is not ‘automatic’ in the sense that the Court

 is required to exclude the evidence absent substantial justification or harmlessness.” Pitts v. HP

 Pelzer Automotive Sys., Inc., 331 F.R.D. 688, 695-96 (S.D. Ga. 2019); see also Taylor v. Mentor

 Worldwide LLC, 940 F.3d 582, 593 (11th Cir. 2019) (“Rule 37 gives a trial court discretion to

 decide how best to respond to a litigant's failure to make a required disclosure under Rule 26.”).




                                                   7
Case 20-06031-bem         Doc 112    Filed 08/04/21 Entered 08/04/21 07:34:19                Desc Main
                                    Document     Page 8 of 17



                SPS contends that the failure to disclose its exhibits is harmless because Plaintiff

 knew about the documents attached to the Weinberger Declaration, as they were identified in

 SPS’s answers to interrogatories and the majority of the documents were disputes raised by

 Plaintiff and SPS’s responses to those disputes. SPS contends it was substantially justified in not

 identifying Ms. Weinberger as a witness because “the Eleventh Circuit has not yet decided whether

 Rule 26 requires corporate defendants to specifically identify witnesses who may simply testify

 regarding general corporate policies or documents” and “there is authority on both sides of the

 issue.” Barron v. EverBank, No. 1:16-cv-04595, 2019 WL 1495305, at *3 (N.D. Ga. Feb. 7, 2019).

                BLR 7016-1(a)(4) and the Court’s form order for the Rule 26(f) conference allow

 parties choose whether to exchange Rule 26(a) disclosures. [Doc. 27]. The parties in this

 proceeding affirmatively agreed to make initial disclosures even though they could have waived

 them. [Doc. 29]. However, it appears from the docket that neither Plaintiff nor SPS made such

 disclosures notwithstanding the Court’s order adopting the parties’ agreement to make such

 disclosures and adopting the parties’ proposed discovery schedule. It should go without saying that

 this is not the appropriate way to proceed. Notwithstanding, the Court agrees that the failure to

 make initial disclosures with respect to the exhibits is harmless apart from the additional time

 necessary for the Court to address the parties’ failure to make initial disclosures.

                Rule 26(a)(1)(A)(ii) requires disclosure of a copy or “a description” of documents

 the disclosing party has in its possession and intends to rely upon. SPS provided such a description

 in its answer to Plaintiff’s Interrogatory 1. However, Rule 26(a)(1)(C) requires initial disclosures

 be made “within 14 days after the parties’ Rule 26(f) conference” with some exceptions not

 applicable here. The parties’ Report of Rule 26(f) Conference was filed on July 9, 2020, such that

 the initial disclosures were due by July 23, 2020. In terms of receiving initial disclosures, Plaintiff



                                                   8
Case 20-06031-bem               Doc 112      Filed 08/04/21 Entered 08/04/21 07:34:19        Desc Main
                                            Document     Page 9 of 17



 was arguably prejudiced because the disclosure was not made until December 17, 2020, almost

 five months after that deadline.3 The Court does not find any prejudice suffered by Plaintiff

 sufficient to exclude SPS’s exhibits when the prejudice can be remedied by reopening discovery

 between the parties for 45 days. This is especially true because exclusion of evidence is generally

 reserved for those who withhold information in bad faith and there is no indication of bad faith

 here. The extension will also afford Plaintiff an opportunity to conduct any additional discovery

 she believes is warranted after review of the “internal business records and documents” in SPS’s

 possession that were neither produced nor included with SPS’s motion for summary judgment.

                     With respect to the disclosure of Ms. Weinberger, Rule 26(a) requires disclosure of

 a witness’s name, and Rule 26(e) requires a party to supplement both its initial disclosures and

 discovery responses. SPS did not make initial disclosures, did not name Ms. Weinberger in its

 discovery responses, and never updated its discovery responses once SPS determined it would rely

 on Ms. Weinberger for its summary judgment motion. However, as SPS noted, courts are divided

 on whether a corporation must provide the name of a corporate representative. Barron v.

 EverBank, 2019 WL 1495305, at *3 (citing cases). Even if the split of authority does not provide

 substantial justification for SPS’s failure to disclose Ms. Weinberger’s name, the nondisclosure is

 harmless for the same reasons the failure to produce documents is harmless and because Plaintiff

 was aware of SPS’s intent to rely on a corporate representative. See Hooks v. GEICO Gen. Ins.

 Co., Inc., No. 3:13-cv-891-J-34JBT, 2016 WL 5415134, at *7-8 (M.D. Fla. Sept. 28, 2016), aff’d

 696 F. App’x 665 (11th Cir. 2017). Therefore, the Court will not exclude SPS’s exhibits or witness

 under Rule 37(c)(1).




 3
     Neither party sought an extension of the discovery period.

                                                             9
Case 20-06031-bem        Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19                 Desc Main
                                Document    Page 10 of 17



                        2. Rule 37(d)

                Rule 37(d) authorizes sanctions when a “a party, after being properly served with

 interrogatories under Rule 33 or a request for inspection under Rule 34, fails to serve its answers,

 objections, or written response.” Fed. R. Civ. P. 37(d)(1)(A)(ii). Here, Plaintiff served

 interrogatories and requests for production of documents on SPS. SPS answered the interrogatories

 and indicated that it would produce the requested documents electronically. To the extent Plaintiff

 seeks sanctions due to asserted deficiencies in the interrogatory responses, sanctions are not

 appropriate, because SPS did answer the interrogatories. Matter of Johnson, No. 16-64555, AP 17-

 05063-LRC, 2017 WL 6371347, at *3 (Bankr. N.D. Ga. Dec. 12, 2017) (Ritchey Craig, J.). The

 proper remedy for incomplete or insufficient responses is to file a motion to compel under Rule

 37(a). Id. No such motion has been filed.

                Plaintiff also asserts that SPS never produced the documents she requested, and

 SPS does not dispute that assertion. Failure to produce documents is a basis for seeking sanctions

 under Rule 37(d). OTS Fitel, LLC v. Epstein, Becker and Green, P.C., 549 F.3d 1344, 1366 (11th

 Cir. 2008). However, “[a] motion for sanctions for failing to answer or respond must include a

 certification that the movant has in good faith conferred or attempted to confer with the party

 failing to act in an effort to obtain the answer or response without court action.” Fed. R. Civ. P.

 37(d)(1)(B). Plaintiff’s Motion includes no such certification. She does reference an email she

 received from counsel for SPS on December 28, 2020, in which counsel said he was “in the process

 of gathering and preparing a document production to you ….” [Doc. 103 at 58]. But there is no

 record of Plaintiff’s communication to SPS’s counsel. Therefore, Plaintiff is not entitled to

 sanctions under Rule 37(d). However, because it is undisputed that responsive documents have not




                                                 10
Case 20-06031-bem        Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19                  Desc Main
                                Document    Page 11 of 17



 been produced and were to be provided under Rule 34(b)(2)(B), the Court will direct that all such

 documents be produced to Plaintiff on or before 10 days after entry of this Order.

                B. Admissibility of SPS’s Evidence

                Plaintiff also argues that SPS’s evidence is not admissible. Federal Rule of Civil

 Procedure 56, made applicable by Federal Rule of Bankruptcy Procedure 7056, provides as follows

 with respect to support for assertions of fact and the admissibility of evidence:

                (c) Procedures.
                        (1) Supporting Factual Positions. A party asserting that a fact
                cannot be or is genuinely disputed must support the assertion by:
                                (A) citing to particular parts of materials in the
                record, including depositions, documents, electronically stored
                information, affidavits or declarations, stipulations (including those
                made for purposes of the motion only), admissions, interrogatory
                answers, or other materials; or
                                (B) showing that the materials cited do not establish
                the absence or presence of a genuine dispute, or that an adverse party
                cannot produce admissible evidence to support the fact.
                        (2) Objection That a Fact Is Not Supported by Admissible
                Evidence. A party may object that the material cited to support or
                dispute a fact cannot be presented in a form that would be admissible
                in evidence.
                        (3) Materials Not Cited. The court need consider only the
                cited materials, but it may consider other materials in the record.
                        (4) Affidavits or Declarations. An affidavit or declaration
                used to support or oppose a motion must be made on personal
                knowledge, set out facts that would be admissible in evidence, and
                show that the affiant or declarant is competent to testify on the
                matters stated.

 Fed. R. Civ. P. 56(c). Plaintiff contends the note and security deed [Ex. A and B] are not relevant

 to the question of whether SPS attempted to collect a discharged debt. But if they are relevant, they

 cannot be authenticated as business records because they are not hearsay. Instead, they must be

 authenticated as writings. Fed. R. Evid. 1001. Therefore, Plaintiff argues, SPS must produce

 originals. Fed. R. Evid. 1002.




                                                  11
Case 20-06031-bem         Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19                  Desc Main
                                 Document    Page 12 of 17



                First, the note and security deed are relevant to the claims in Plaintiff’s complaint.

 Plaintiff’s complaint alleges that SPS attempted to enforce the debt against Plaintiff personally

 after it had been discharged. The note and security deed go to the existence and nature of that debt,

 as well as showing whether the debt was incurred prepetition.

                Second, Plaintiff is correct that the note and security deed are not hearsay and

 therefore cannot be authenticated through the business records exception to hearsay. The

 documents are contracts, which are writings with independent legal significance such that they are

 nonhearsay. JPMorgan Chase Bank, N.A. v. AME Fin. Corp., No. 1:08-cv-2543, 2009 WL

 10668518, at *2 (N.D. Ga. Sept. 25, 2009) (citing Kepner-Tregoe, Inc. v. Leadership Software,

 Inc., 12 F.3d 527, 540 (5th Cir. 1994)). Such documents may be authenticated by testimony of a

 witness with knowledge that “an item is what is it is claimed to be.” Fed. R. Evd. 901(b)(1). The

 Weinberger Declaration satisfies this requirement because it asserts that Ms. Weinberger has

 access to the SPS loan records, has knowledge of how the records are maintained, has reviewed

 the records, and the note and security deed are reflected in the records. [Doc. 99-1 ¶ 3-5]. This

 analysis applies to all the exhibits submitted by SPS. Plaintiff argues the Weinberger Declaration

 did not lay a foundation for any of the exhibits submitted by SPS and that except for some letters

 SPS received from Plaintiff, Weinberger did not explain what the other documents showed or why

 they were included. The Court disagrees. For the reasons stated above, the Weinberger Declaration

 is sufficient to lay a foundation for and to authenticate all of SPS’s exhibits.

                Third, originals of the note and security deed are not required. “A duplicate is

 admissible to the same extent as the original unless a genuine question is raised about the original’s

 authenticity or the circumstances make it unfair to admit the duplicate.” Fed. R. Evid. 1003.

 Plaintiff admitted in her motion for summary judgment that she signed a note to Aegis Wholesale



                                                   12
Case 20-06031-bem             Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19                            Desc Main
                                     Document    Page 13 of 17



 Mortgage Corporation to refinance her residence, and that she scheduled the debt as secured in her

 bankruptcy schedules. [Doc. 73 ¶ 1, 2]. Plaintiff has not asserted any question, genuine or

 otherwise, about the authenticity of SPS’s documents, nor has she produced a different version of

 the documents or shown that it would be unfair to admit the note and security deed.4 See U.S. v.

 Ramentol, 410 F. App’x 236, 242 (11th Cir. 2010); Pearson v. Bank of New York Mellon, No.

 1:10-cv-3948, 2011 WL 13319047, at *5 n.3 (N.D. Ga. Jan. 20, 2011) (report and recommendation

 adopted by 2011 WL 13310309 (N.D. Ga. Mar. 30, 2011)). Therefore, the Court finds the copies

 are admissible.

                   Plaintiff argues that SPS raises as a defense that she never communicated her

 bankruptcy to SPS and that it has only provided documents related to her communications with

 SPS. Plaintiff argues the relevant question is whether SPS knew about her bankruptcy from any

 source, including the prior loan servicer. Plaintiff contends the documents are only relevant if SPS

 contends it had no knowledge of the bankruptcy from any source; instead it merely contends it had

 no knowledge from Plaintiff. However, Plaintiff’s complaint alleges that SPS had knowledge of

 her bankruptcy due to a phone call between Plaintiff and SPS. [Doc. 1 ¶ 10, 38]. Plaintiff’s motion

 for summary judgment similarly asserts as an undisputed fact that Plaintiff mentioned her

 bankruptcy in a phone call with SPS. [Doc. 73 p.8-9, ¶ 24]. Therefore, evidence related to

 Plaintiff’s communications with SPS regarding her bankruptcy is relevant. For the foregoing

 reasons, Plaintiff’s objections to the admissibility of SPS’s exhibits will be denied.




 4
   In response to a motion for summary judgment filed by Defendant Shellpoint Mortgage Servicing, Plaintiff claimed
 that the copy of the security deed filed as an exhibit to Shellpoint’s motion “does not appear to be a genuine copy of
 my Security Deed nor of my signature.” [Doc. 90 at 31]. She did not make any similar allegation with respect to the
 copies provided by SPS.

                                                          13
Case 20-06031-bem        Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19                  Desc Main
                                Document    Page 14 of 17



                C. Rule 12(f)

                The Court will next consider Plaintiff’s request under Federal Rule of Civil

 Procedure 12(f), made applicable in adversary proceedings by Federal Rule of Bankruptcy

 Procedure 7012(b), to strike certain of SPS’s defenses. Rule 12(f) provides as follows:

                The court may strike from a pleading an insufficient defense or any
                redundant, immaterial, impertinent, or scandalous matter. The court
                may act:
                       (1) on its own; or
                       (2) on motion made by a party either before responding to
                the pleading or, if a response is not allowed, within 21 days after
                being served with the pleading.

 Fed. R. Civ. P. 12(f) (emphasis added).

                Rule 7 sets forth the pleadings allowed as a complaint; a third-party complaint; an

 answer to a complaint, counterclaim, crossclaim, or third-party complaint; and if ordered by the

 court, a reply to an answer. Fed. R. Civ. P. 7, made applicable by Fed. R. Bankr. P. 7007. Motions

 are not pleadings. Circle Grp, LLC v. Southeastern Carpenters Reg’l Council, 836 F. Supp.2d

 1327, 1347 (N.D. Ga. 2011); accord Burns v. Lawther, 53 F.3d 1237, 1241 (11th Cir. 1995)

 (quoting Chilivis v. S.E.C., 673 F.2d 1205, 1209 (11th Cir. 1982)) (“‘neither a motion to dismiss

 nor a motion for summary judgment constitutes responsive pleadings for purposes of the federal

 rules.’”); Polite v. Dougherty Cty. Sch. Sys., 314 F. App’x 180, 184 n.7 (11th Cir. 2008) (finding

 no error in district’s denial of motion to strike because “motions to strike are only appropriately

 addressed towards matters contained in the pleadings; here, the affidavit was submitted as part of

 the motion for summary judgment, which is not a pleading.”); but see Stephens v. Georgia Dep’t

 of Transp., 134 F. App’x 320, 323-24 (11th Cir. 2005) (citing Fed. R. Civ. P. 12(f)) (“district court

 did not abuse its discretion in striking portions of [the plaintiff’s] motion for summary judgment

 because it contained ‘immaterial, impertinent, or scandalous matter.’”). As stated above, Plaintiff



                                                  14
Case 20-06031-bem         Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19                   Desc Main
                                 Document    Page 15 of 17



 contends that SPS asserts a defense based on Plaintiff’s failure to communicate her bankruptcy to

 SPS. Plaintiff argues this defense is insufficient and should be stricken because the question is

 whether SPS had any knowledge of the bankruptcy. Here, SPS filed and served its answer on June

 4, 2020. [Doc. 26]. It has filed no other pleadings as defined by Rule 7. Plaintiff filed the Motion

 on March 25, 2021. Therefore, any request for relief under Rule 12(f) is untimely and will be

 denied.

                However, even if the Motion were timely for purposes of Rule 12(f), Plaintiff would

 not be entitled to relief. SPS’s answer listed twelve affirmative defenses, none of which were based

 on Plaintiff’s failure to communicate her bankruptcy to SPS, or based on any lack of knowledge

 by SPS of Plaintiff’s bankruptcy. [Doc. 26]. To the extent SPS’s knowledge of the discharge is an

 essential element of Plaintiff’s claim, SPS’s attempt to refute that element is not in the nature of

 an affirmative defense. Fed. R. Civ. P. 8(c)(1); In re Rawson Food Serv., Inc., 846 F.2d 1343, 1349

 (11th Cir. 1988) (“A defense which points out a defect in the plaintiff’s prima facie case is not an

 affirmative defense.”). To the extent Plaintiff is seeking to exclude any evidence or legal arguments

 offered by SPS on its motion for summary judgment, Rule 26(f) is not the appropriate mechanism

 to do so, and that request will be denied.

 III. Conclusion

                For the foregoing reasons, the Court finds that SPS’s failure to make initial or

 supplemental disclosures under Rules 26(a) and (e) was harmless such that exclusion of SPS’s

 evidence and the Weinberger Declaration is not mandated under Rule 37(c). Additionally, Plaintiff

 is not entitled to sanctions under Rule 37(d) because she failed to submit the required certification

 of a good faith effort to confer with SPS. Finally, Plaintiff is not entitled to strike any defenses of

 SPS because her motion under Rule 12(f) is untimely. Accordingly, it is



                                                   15
Case 20-06031-bem           Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19              Desc Main
                                   Document    Page 16 of 17



                 ORDERED that Plaintiff’s Motion is DENIED; it is further

                 ORDERED that SPS is directed to produce to Plaintiff all documents referenced in

 its responses to Plaintiff’s discovery requests no later than 10 days from the date of entry of this

 Order; and it is further

                 ORDERED that discovery between Plaintiff and SPS shall be reopened for 45 days

 commencing on the date that is 10 days after the date of entry of this Order.

                                         END OF ORDER




                                                 16
Case 20-06031-bem      Doc 112 Filed 08/04/21 Entered 08/04/21 07:34:19   Desc Main
                              Document    Page 17 of 17



                                   Distribution List

 Shirley White-Lett
 456 North Saint Marys Lane
 Marietta, GA 30064

 Grant E. Schnell
 Holland & Knight LLP
 1180 West Peachtree Street, NW
 Suite 1800
 Atlanta, GA 30309

 Chandler P. Thompson
 Akerman LLP
 Suite 725
 170 South Main Street
 Salt Lake City, UT 84101




                                          17
